PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/180,577
Filing Date: 5 Nov 2018
Appellant(s): Ishida et al.



__________________
Paul C. Maier
Reg. No. 66,018
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellants arguments are generally irrelevant and inapposite to the rejection set forth in the Office Action dated 4/29/2021.  The Appellant argues against combinations of features and modifications of the prior art that are not proposed by the rejection of record.  The rejection of record views the Nomura reference as the primary reference and imports only the feature of the capacitor dielectric film of Guegan (which is directly disposed on the sides of the lower electrode) to meet the claimed limitations concerning the dielectric film.  This combination is motivated by teachings directly from the Guegan reference that are directly applicable to the instant case.  The Guegan reference clearly teaches the claimed “single dielectric film” and its claimed disposition.  There is no proposal of combining any separate dielectric films to meet this limitation, or removing any protective layers in the rejection of record, as argued against by the Appellants Brief.  Those arguments are addressed below in generally the same order provided in the Appellants Brief.
Concerning the alleged benefits of the instant structure in overcoming deficiencies in the prior art set forth in Section A of the Brief, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

directly disposed on the end surface of the lower electrode, with the first and second portions of the single dielectric film comprising a same material,” of claim 1.  In fact, the Office Action of 4/29/2021 explicitly states that Nomura does not explicitly teach this feature at paragraph 7 of the Office Action.  At no point does the rejection state or rely upon Nomura as teaching this feature or combining layer 41 of Nomura with dielectric layer 22 of the same.  As such, these arguments are not relevant to the instant rejection.
	Concerning arguments regarding the method of manufacturing the proposed device of the rejection, Nomura does not provide a method that would be immediately suitable.  However, Guegan provides ample teachings of how to form such a device at Figure 4 and [0024]-[0026] that clearly demonstrate that the ordinary artisan would not be particularly challenged by having to form the proposed device.  
	The allegation that Nomura teaches away from the proposed modification is spurious as well.  The inorganic protective layer 41 of Nomura is akin in structure, disposition, and purpose to the upper passivation layer 12 of Guegan, which is also presented as preventing cracks (Guegan, [0017]) and for environmental protection (Guegan, [0020]).  The ordinary artisan would clearly maintain this feature of each individual reference in the combined structure.  The proposed rejection clearly does not intend to replace or remove the protective layer 41, and as such is not taught away from by Nomura.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Concerning Section D of the Brief, the rejection of record clearly sets forth where support is found for the motivation to combine, as required by In re Lee.  Specifically, paragraph 8 of the Office Action of 4/29/2021 cites and quotes significant portions of [0017] of the Guegan reference that provide the motivation to combine the features of Guegan with Nomura.  The rejection of record specifically addresses all claim limitations and Guegan includes a “single dielectric film” that comprise “a same material” with the claimed disposition.  The modification of the combination is merely using the configuration of the “single dielectric film” of Guegan rather than that of Nomura.  This modification treats the features of the subject matter ‘as a whole’ as all features are addressed and the combination is clearly set forth and would meet all the limitations of the instant claim when taken ‘as a whole’ and is suitably motivated ‘as a whole’.  
As to the assertion that this combination would fail due to secondary considerations, it has been shown that Nomura does not teach away, as no modification to the protective layer 41 is proposed, and that Guegan provides ample motivation (Guegan, [0017]) and guidance for forming the proposed structure (Guegan, Figure 4 and [0023]-[0026]).  Here the rejection of record and this Examiner’s Answer clearly show how specific support is found within the prior art to meet the requirements of 35.U.S.C. § 103, in view of In re Lee.  
Furthermore, it is also worth noting that this is not the only applicable rational to support 
A review of the rejection set forth in the Office Action will clearly show that all the features of the claims are explicitly met by the combination of Nomura and Guegan and that the combination is properly motivated, with the motivation clearly supported by the prior art.  Appellant’s arguments made in their Brief are generally inapposite as the rejection of record does not propose any meaningful modification to the protective layer (Nomura, 41 / Guegan, 12), and particularly does not propose combining this layer with the capacitor dielectric layer to meet the claimed limitation of “a single dielectric film”.  The rejection also clearly sets forth where all findings of fact are supported by the prior art in view of In re Lee.  
Thus, it has been clearly shown that the ordinary artisan at the time of filing would have been able and motivated to combine the teachings of from the cited prior art to achieve the claimed structure.
Independent claim 15 and dependent claims 3 and 21-22 are not argued separately in the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJ R GUPTA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        


Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829         
                                                                                                                                                                                               /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.